Citation Nr: 1146855	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased initial rating for thoracic outlet syndrome affecting cranial nerve XI and the left (minor) upper extremity, rated 20 percent from September 30, 2005, and 30 percent from December 29, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to May 1998, from June 2004 to September 2004, and from March 2005 to September 2005. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veteran's Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  The case was remanded in February 2011 and is now ready for appellate review.  
 
Following a grant of service connection for the thoracic outlet syndrome disability at issue by rating decision in February 2006, the Veteran filed a Notice of Disagreement with the initial 20 percent rating assigned for this disability by the February 2006 rating decision.  In an April 2007 rating decision, the rating was increased to 30 percent disabling effective from December 29, 2006, and the Veteran submitted a statement within one year of notice of this decision in June 2007 that in effect expressed disagreement with this 30 percent rating. 

Thus, in effect, the appellant is asking for higher ratings effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, in determining the proper rating or ratings for assignment, to include entitlement to a higher or additional "staged" rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also AB v. Brown, 6 Vet. App. 35, 38 1993) (claimant may limit claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).


FINDINGS OF FACT

1.  For the period from September 30, 2005, to December 28, 2006, the service-connected residuals of thoracic outlet syndrome affecting cranial nerve XI and the left upper extremity did not result in more than mild disability.  

2.  For the period beginning on December 29, 2006, residuals of thoracic outlet syndrome affecting cranial nerve XI and the left upper extremity did not result in more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for thoracic outlet syndrome affecting cranial nerve XI and the left upper extremity, from September 30, 2005, to December 28, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 4.120, 4.124a, Diagnostic Code (DC) 8513 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).
 
2.  The criteria for an initial rating in excess of 30 percent for thoracic outlet syndrome affecting cranial nerve XI and the left upper extremity, from December 29, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 4.120, 4.124a, DC 8513 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra. 

As indicated, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned for the thoracic outlet syndrome disability at issue.  In Dingess, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.  This fact notwithstanding, the Veteran was sent a letter dated in June 2008 that provided the Veteran with notice of the relevant rating criteria and was in compliance with the notice requirements for claims for increased ratings not based on disagreement with the initial evaluation enumerated in Vazquez-Flores, supra. 

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged or demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has found none in the record. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) have been associated with the claims files, as have VA outpatient treatment reports dated through August 2010.  Also, and as directed by the February 2011 remand, reports from the Social Security Administration have been obtained.  The Veteran was also afforded VA medical examinations addressing the severity of the service connected thoracic outlet syndrome disability at issue in January 2006, January 2007, August 2007, April 2008 and March 2011.  Taken together, these examinations are adequate.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history, a discussion of the relevant symptoms, and demonstrated objective evaluations. 

The Board finds that the March 2011 examination reports are in compliance with the instructions in the February 2011 remand and are sufficiently detailed with recorded history, clinical findings and an assessment of the Veteran's credibility in his description of symptoms.   Stegall v. West, 11 Vet. App. 268 (1998).  In addition, it is not shown any examination provided was in any way incorrectly conducted or that a VA examiner failed to address the clinical significance of the service connected disability at issue.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326, 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained, and the Veteran himself reported in a statement received in October 2011 that he had no additional information or evidence to submit and that he desired appellate consideration by the Board as soon as possible.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102 , 4.3, 4.7. 

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . 

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.41.  Evidence of the level of disability is found in the service medical treatment records; in the reports of VA outpatient treatment reports dated through August 2010; VA examination reports dated in January 2006, January 2007, August 2007, April 2008 and March 2011; in the hearing testimony provided by the Veteran to the undersigned in August 2010; and in various written statements submitted by the appellant and his representative. 

As indicated, the appellant appealed the initial evaluation assigned for the thoracic outlet syndrome disability at issue.  As such, the issue before the Board is consequently taken to include whether there is any basis for a higher rating for at any pertinent time, to include whether a rating may be assigned in excess of 20 percent from September 30, 2005, and 30 percent from December 29, 2006.  Fenderson v. West, supra.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  

The service-connected disability in this case is documented to involve a minor extremity.  See, e.g., March 2011 VA joints examination, showing the Veteran to be right-handed.  Disability resulting from incomplete paralysis of all minor radicular groups warrants a 20 percent rating when mild, 30 percent when moderate, and 60 percent when severe.  38 C.F.R. § 4.124a, DC 8513.  

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm to the shoulder level is evaluated 20 percent disabling, the minimal rating under 38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the minor arm midway between side and shoulder level is also 20 percent disabling, and limitation of motion of the minor arm to 25 degrees from the side is evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5201.  This is the highest rating assignable for the minor arm under DC 5201.  

The STRs reflect treatment for a pulled muscle in the left shoulder, and the first VA examination conducted after service in January 2006 diagnosed the Veteran with thoracic outlet syndrome of the left shoulder which the examiner felt was more likely than not related to the in-service pulled muscle.  Findings from this examination included pain and a loss of feeling in the left hand.  Maximum tenderness was subclavicular at the junction of the middle and lateral thirds of the clavicle.  Motion in the left arm and shoulder was to 105 degrees of abduction, 35 degrees of adduction, 125 degrees of flexion, 65 degrees of extension, 75 degrees of internal rotation, and 100 degrees of external rotation.  There was pain with all motion.  The examiner found that there was severe impairment of employment due to diminished motion in the left arm and pain with activity.  

Based on the evidence as summarized above, the February 2006 rating decision granted service connection for a disability listed therein as thoracic outlet syndrome involving the left arm.  A 10 percent rating was assigned under DC 8513.  

Thereafter, the evidence includes reports from a September 2006 medical board summary that showed left shoulder flexion and abduction to, at worst, 107 degrees and 133 degrees, respectively.  External and internal rotation were full.  It was noted that a June 2006 impingement series of the left shoulder showed mild degenerative changes in the acromiclavicular joint and a type II acromion.  

The Veteran was afforded a VA examination in January 2007 that included electromyographic testing demonstrating left spinal accessory nerve palsy with ongoing incomplete recovery with a fair to good prognosis.  The Veteran described sensory disease from the left elbow to the fingertips and pain involving the entire left upper extremity girdle and postauricular region of the neck and head.  Pain was described as 7/10 in intensity with no swelling, heat, redness, or instability in the left shoulder.  The Veteran did describe weakness, stiffness, and "popping" in the left shoulder with marked fatigability, decreased endurance, and pain.  Flare-ups of pain to a level of 10/10 were also described with our without activity, and the left shoulder was said to result in decreased effectiveness with pushing, pulling, lifting, and grasping.  The examiner remarked that the Veteran's left shoulder problems had "severely" impacted work and that he had been unable to work since September 2005.  The examiner noted that "any opportunities for employment quickly disappear with the discussion of the inability to use the left shoulder."  It was also noted that he left shoulder disability also impacted the activities of daily living and sleep, although the Veteran was said to able to dress and groom himself without difficulty.  

The physical examination findings at the January 2007 VA examination included the following ranges of left arm and shoulder motion:  90 degrees of flexion with pain at 90 degrees; extension to 50 degrees with no pain, abduction to 90 degrees with pain at 90 degrees; adduction to 50 degrees without pain; and external and internal rotation to 80 degrees with pain at 80 degrees.  Repetitive motion was said to result in significant pain but no additional limitation of motion, fatigue, endurance, weakness or incoordination.  

Following the January 2007 VA examination and citing to January 2007 VA examination findings of severe pain and flare-ups and significant pain with repetitive motion, an April 2007 rating decision increased the rating for the left shoulder disability to 30 percent effective from December 29, 2006.  

Thereafter, motion in the left shoulder and arm was measured at an August 2007 VA examination to 180 degrees of flexion, 170 degrees of abduction, 50 degrees of  adduction, and 90 degrees of internal and external rotation.  There was no pain with motion.  The examiner noted that there was no paralysis associated with the Veteran's thoracic outlet syndrome but that this condition did include neuritis and neuralgia, prevented recreation and the ability to play sports, and severely impacted the ability to complete chores or exercise.   

The Veteran was afforded another VA examination to assess the severity of the service connected thoracic outlet syndrome disability in April 2008.  The examiner then noted the Veteran's self-report of some ongoing pain in the neck and shoulder region as well as a more bothersome, unpredictable sharp, shooting pain originating in the lower neck, which he reported were incapacitating and of variable frequency from two to three times per day to two to three times per week.  However, the examiner noted treatment records finding "significant emotional overlay" and the Veteran at that examination reporting significant current life stressors including financial stress and difficulties with his living situation.  Good muscular and neurological functioning in the left upper extremity was observed, notwithstanding "fairly mild" trapezius muscle atrophy.  

At his hearing before the undersigned in August 2010, the Veteran provided a history of initially being prescribed a muscle relaxant for his left shoulder, but said it caused his left shoulder to droop.  He added that he was seen by a neurologist, Dr. D., who found nerve damage around C5 and his left shoulder blade.  He testified that currently his left shoulder blade would no longer function, and he could only raise his left arm half-way, with his shoulder rotating forward due to damage to the shoulder blade.  He explained that he had muscle atrophy in the back of the left shoulder. 

The Veteran further testified that when he restarted physical therapy he would do exercises lying down, and on his first two visits each time he sat up he passed out. He added that he heard his physical therapist state that she thought he might have one or two discs in his neck in the vicinity of C5 that were slipping in and out.  He testified that currently he took 12 to 13 different medications per day and that most of these were to try to relieve some of the pain from his left upper extremity. 

As indicated, the record also reflects reports of VA outpatient treatment dated through August 2010.  Some of these reports reflect treatment relevant to the disability at issue.  For example, a February 2010 VA clinical record noted an acute neurological exacerbation associated with XI cranial nerve injury and scapular muscle weakness on the left, with the Veteran reporting severe pain.  Associated muscle spasms were observed by the treating nurse practitioner.  

The most recent pertinent evidence is contained in reports from VA peripheral nerves and joints examinations conducted in March 2011.  These reports document review of the claims files, with the pertinent history contained therein described in detail.  The examiner who conducted the examinations noted that the Veteran described symptoms, such as trapezius spasm, that were not demonstrated upon the examination, and that he "has a rather flat affect and preoccupation w/pain."  He noted that the examination of the shoulder was normal with no pericervical or left shoulder spasm, wasting, scapular winging or any other physical findings consistent either with a chronic shoulder strain or problems with the XI cranial nerve except for his complaints of pain.  As such, in commenting on credibility, the examiner stated that the Veteran's "[c]redibilty was limited by severe psychiatric issues and secondary gain of care and compensation."  He noted that the complaints were "far in excess" of what would be expected for what the examiner viewed as a "resolved" injury.
 
In relating his symptoms to the examiner in March 2011, the Veteran described increased pain in the left shoulder since the last VA examination in April 2008 but described improvement in the symptoms involving the fingers.  The sensory examination of the left upper extremity was normal, but neuralgia was said by the examiner to accompany the disability at issue.  He noted that while the Veteran claimed an "almost total inability" to complete the tasks of daily living, he observed the Veteran to function well enough during the examination to complete all of the typical activities of daily life.  The examiner concluded also that the effects on employment claimed by the Veteran were not shown upon examination and that it was his psychiatric problems that "probably" had an effect on his ability to work. 

Withe respect to the findings from the joints examination, the examiner noted complaints of tenderness in the left shoulder with the following ranges of motion therein:  flexion and abduction to 160 degrees; internal rotation to 90 degrees, and external rotation to 60 degrees.  There was no objective evidence of pain with motion.  Citing to the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner stated that there was no evidence of "flareups" of increased left shoulder disability and noted in this regard that the Veteran's complaints of such severe flareups as to result in his suddenly dropping to the ground had not, as conceded by the Veteran, been substantiated by an observer.  He noted that repetitive motion was said to produce pain but no further limitation of motion, fatigue, weakness, or lack of endurance.  In summary, the examiner found that the residuals of the service-connected disability were limited to "some chronic aching due to mild residual neuritis of [cranial nerve XI]."  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25(1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the appellant is competent to report symptoms associated with his service connected thoracic outlet syndrome disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's thoracic outlet syndrome disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the foot disabilities are evaluated.  In particular, the examiner who conducted the most recent VA examination in March 2011 found the Veteran to not be credible in his descriptions of the severity of the disability in this left shoulder.  As a result, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of symptomatology, which the Board concludes are not credible for the reasons explained by the VA physician who examined him in March 2011, as set forth above.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect credibility of testimony). 

In summary, after a careful review of the evidence of record, to include the impaired credibility of the Veteran, the Board finds that the disability picture associated with the service connected thoracic outlet syndrome does not more nearly approximate that which would warrant a rating in excess of 20 percent from September 30, 2005, and 30 percent from December 29, 2006.  That is, for the period from September 30, 2005, to December 28, 2006, it is not shown that there is "moderate" disability due to incomplete paralysis of the cranial nerve XI so as to warrant a rating in excess of 20 percent for this period under DC 8513.  It is also not shown that for the period beginning December 29, 2006, there was "severe" disability to warrant a rating in excess of 30 percent under DC 8513.  

As for entitlement to an increased rating on the basis of limitation of motion of the left shoulder or arm for the period from September 30, 2005, to December 28, 2006, the range of motion findings above do not during this time period reflect that the motion in the left arm was limited to, or even approached, a position to 25 degrees from the side.  As such, a rating in excess for this period under DC 5201 could not be assigned.  Because DC 5201 does not provided for a rating in excess of 30 percent for the minor arm, a rating in excess of 30 percent based on limitation of motion could not be assigned for the period beginning December 29, 2006.  Review of the remaining potentially applicable diagnostic codes does not reveal a provision under which an increased rating could be assigned for any period in question. 

In evaluating the Veteran's claim for an increased rating for his service-connected thoracic outlet syndrome disability, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra, at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the medical evidence shows that Veteran's functional impairment associated with the service-connected thoracic outlet syndrome disability possibly includes effects on some physical activities that require use of the left shoulder.  However, the Board finds that the functional impairment due to pain, to the extent not embellished due to Veteran's impaired credibility, is either contemplated in the ratings which have been assigned, or does not warrant the assignment of increased compensation based on the clinical findings set forth above.  In their totality, the medical examination reports of record have also reflected consideration of functional loss due to weakness, fatigability, or pain in determining the present severity of the service connected thoracic outlet syndrome disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Thus, for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for increased ratings for the service-connected thoracic outlet syndrome disability are met at any time since the initial grant of service connection under all potentially applicable diagnostic codes.  

The Board has also considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  

In this regard, while the record prior to the most recent VA examination included some discussion relating to a severe impact on employment associated with the service-connected thoracic outlet syndrome disability, the examiner who was asked to assess the Veteran's credibility at the March 2011 VA examinations found that the effects on employment claimed by the Veteran were not shown upon examination and that it was his psychiatric problems that "probably" had an effect on his ability to work.  As credibility concerns were not addressed in the examinations conducted prior to March 2011, the Board finds that the conclusion with regard to the impact the Veteran's thoracic outlet syndrome disability has had on employment rendered in March 2011 is the most probative evidence as to his matter.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, the Veteran's contention regarding an "inability to work" in his May 2007 statement was considered in a response dated in that month from the RO in response to a congressional inquiry.  Therein, the RO explained the reasons why a grant of TDIU could not be made at that time, and there has been no indication  thereafter that the Veteran desires to pursue such a claim.  As a result, and in light of the conclusion by the VA examiner at the most recent VA examination with respect to the impact of the service connected thoracic outlet syndrome disability upon employment, the Board finds that no further consideration of a TDIU award is warranted. 

As shown above, the Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the thoracic outlet syndrome disability at issue.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, and the preponderance of the most probative evidence does not support assignment of any higher ratings. 

Finally, based upon the guidance of the Court in Fenderson, supra, the Board has considered whether increased compensation is warranted based on a staged rating.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any additional, or higher, staged ratings other than the 20 and 30 percent ratings that have been assigned, as the Court has indicated can be done in this type of case.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the disability on appeal been more disabling than as reflected by the current ratings.   

In conclusion, because the preponderance of the evidence is against the appellant's claim for an increased rating for the service-connected thoracic outlet syndrome disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating for thoracic outlet syndrome affecting cranial nerve XI and the left upper extremity in excess of 20 percent from September 30, 2005, and in excess of 30 percent from December 29, 2006, is denied.   



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


